Title: From Thomas Jefferson to Joseph Reed, 3 June 1781
From: Jefferson, Thomas
To: Reed, Joseph


        
          Sir
          Charlottesville June 3. 1781.
        
        The proposition made in your Excellency’s letter of May 14. for deferring the ultimate settlement of our boundary till the 1st. of May 1782. is perfectly agreeable. The observations necessary to fix it with accuracy could not be made in the present season. I also concur in the further proposal to extend Mason and Dixon’s line twenty three miles by an ordinary surveyor and to have it marked in the slightest manner to answer present purposes. For this end I have written to the Surveyor of the county of Monongalia, who will concur in the work with any person whom your Excellency shall be pleased to appoint on your part. These gentlemen may settle together the time of proceeding on the business. I have the honor to be with very great respect,
        
          Th: Jefferson
        
      